Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because elements “210” and “230” (within bracket “200”) of Fig. 8 are indicating the opposite feature according to the specifications.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation beginning on line 27 of claim 1, “one side of each of the installed ends has a second convex portion, and the other one side of each of the installed ends has a concave portion that is configured to connect to the second convex portion”, is indefinite. It is unclear whether the concave portion is connected to the convex portion on the same winding frame, or the convex portion of the immediately adjacent winding frame. For the purposes of examination it has been interpreted as connected to the immediately adjacent winding frame. Suggested correction: “a concave portion that is configured to connect to the second convex portion --of the adjacent winding frame--”. Alternate suggested correction: remove -“that is configured to connect to the second convex portions”-.  Dependent claims 2-6 are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhao et al. (US 20120181880 A1, hereinafter referred to as Zhao).
Regarding Claim 7, Zhao teaches a motor rotor (20), comprising: 108P002176US19a mandrel (21); 
a carrier (22) disposed on the mandrel (21) (¶ [0035] lines 1-2 teach “the rotor 20 comprises a shaft 21, a hub 22 fixed on the shaft 21”; Fig. 3 exhibits rotor 20 with shaft 21 which corresponds to the claimed mandrel.), 

    PNG
    media_image1.png
    134
    583
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    789
    655
    media_image2.png
    Greyscale

22) is made of non- magnetic material (¶ [0039] lines 3-4 teach “rotor core segments 23 are isolated from the shaft 21 by the hub 22, which reduces magnetic flux leakage”. The hub isolates the shaft from magnetic flux, therefore suggesting the hub is made of a non-magnetic material.),

    PNG
    media_image3.png
    190
    594
    media_image3.png
    Greyscale

wherein an outer edge of the carrier (22) has a plurality of protrusions that are spaced apart from each other, and a setting groove (28) is formed between any two of the protrusions adjacent to each other, and wherein each of the setting grooves (28) is in a shape of a dovetail (¶ [0036] lines 1-3 teaches “the hub 22 has a plurality of locking slots 28 in the radially outer surface thereof. The locking slots 28 have a wedge shape or dove tail cross section.” Fig. 5 exhibits locking slots 28 on outer edge of hub 22.);

    PNG
    media_image4.png
    733
    633
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    607
    378
    media_image5.png
    Greyscale

	a plurality of iron cores (23) respectively fixed on the setting grooves (28), wherein the iron cores (23) do not contact each other, so that an accommodating space is formed between any two of the iron cores (23) adjacent to each other (¶ [0036] lines 8-15 teach “inner end of each rotor core segment 23 is interlocked with a respective locking slot 28 of the hub 22” and “rotor core segments 23 and magnets 24 are alternately arranged in the circumferential direction of the rotor”. Fig. 6 exhibits rotor core segments 23 not touching each other, as well as a space corresponding to the accommodating space that is occupied by magnet 24.),

    PNG
    media_image6.png
    733
    633
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    670
    646
    media_image7.png
    Greyscale

wherein each of the iron cores (23) has two opposite ends, and one of two ends of each of the iron cores (23) has a first convex portion that is in a shape of a dovetail, so that each of the iron cores (23) is connected to the corresponding setting groove (28) through the first convex portion thereof (¶ [0036] lines 4-9 teach “Each rotor core segment 23 comprises an inner end and an outer end”; “the inner end has a wedge shaped (dove tail) cross section corresponding to the wedge shaped cross section of the locking slots 28”; and “the inner end of each rotor core segment 23 is interlocked with a respective locking slot 28”; Fig. 6 exhibits dove tail shaped connection between rotor core segments 23 and hub 22.),

    PNG
    media_image8.png
    733
    633
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    670
    496
    media_image9.png
    Greyscale

and wherein two opposite sides of another one of the two ends of each the iron cores (23) have a baffle portion (29), respectively (¶ [0036] lines 11-13 teach “The outer end of each of the rotor core segment 23 comprises a pair of tongues 29 projecting from opposite sides thereof in the circumferential direction of the rotor”; Fig. 6 exhibits tongues 29 on opposite sides of rotor core segments 23.); and

    PNG
    media_image10.png
    733
    633
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    672
    496
    media_image11.png
    Greyscale

	a plurality of magnets (24) respectively disposed in the accommodating spaces, wherein in each of the accommodating spaces, the baffle portions (29) of two corresponding ones of the iron cores (23) adjacent to each other limit the movement of the magnet (24) (¶ [0036] lines 15-17 teach “Each magnet 24 is sandwiched between two adjacent rotor core segments 23 in the circumferential direction” corresponding to the location of the claimed accommodating spaces. ¶ [0036] lines 17-20 teach “each magnet 24 contacts…the hub 22 and…contacts with two adjacent tongues 29…to thereby position the magnet 24”, positioning the magnet corresponds to limiting the movement of the magnet. Fig. 6 exhibits magnets 24 between iron cores 23 and contained by hub 22 and tongues 29.).

    PNG
    media_image12.png
    733
    633
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    672
    496
    media_image13.png
    Greyscale


	Regarding Claim 10, Zhao teaches the motor rotor according to claim 7 (see claim 7 above), further composing two baffle sheets (25, 26) that are respectively disposed on two rim sides of the carrier (22), and the two baffle sheets (25, 26) are configured to limit the movement of the iron cores (23) and the magnets (24) (¶ [0038] lines 1-2 teach “the covers 25 and 26 are integrally formed on the rotor core segments 23”. Integrally forming the hub 22 and covers 25 and 26 around core segments 23 will limit movement of the core segments relative to the shaft 21 and hub 22. ¶ [0049] lines 6-8 teach “stop plate 30…contacts the cover 26 for preventing the magnets 24 moving”).

    PNG
    media_image14.png
    171
    622
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    306
    618
    media_image15.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wang et al. (CN 107707044 A, hereinafter referred to as Wang. All citations made in reference to attached machine translation.) and Woo et al. (WO 2019045305 A1, hereinafter referred to as Woo. All citations made in reference to attached machine translation.).
Regarding Claim 1, Zhao teaches a motor assembly (8), comprising:
a motor rotor (20) (¶ [0034] lines 1-3 teach “a brushless electric motor 8” and “The motor comprises a stator 10 and a rotor 20”) including:

    PNG
    media_image16.png
    98
    662
    media_image16.png
    Greyscale

a mandrel (21); 
22) disposed on the mandrel (21) (¶ [0035] lines 1-2 teach “the rotor 20 comprises a shaft 21, a hub 22 fixed on the shaft 21”; Fig. 3 exhibits rotor 20 with shaft 21 which corresponds to the claimed mandrel.), 

    PNG
    media_image1.png
    134
    583
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    789
    655
    media_image2.png
    Greyscale

wherein the carrier (22) is made of non- magnetic material (¶ [0039] lines 3-4 teach “rotor core segments 23 are isolated from the shaft 21 by the hub 22, which reduces magnetic flux leakage”. The hub isolates the shaft from magnetic flux, therefore suggesting the hub is made of a non-magnetic material.),

    PNG
    media_image3.png
    190
    594
    media_image3.png
    Greyscale

wherein an outer edge of the carrier (22) has a plurality of protrusions that are spaced apart from each other, and a setting groove (28) is formed between any two of the protrusions adjacent to each other, and wherein each of the setting grooves (28) is in a 22 has a plurality of locking slots 28 in the radially outer surface thereof. The locking slots 28 have a wedge shape or dove tail cross section.” Fig. 5 exhibits locking slots 28 on outer edge of hub 22.);

    PNG
    media_image4.png
    733
    633
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    607
    378
    media_image5.png
    Greyscale

	a plurality of iron cores (23) respectively fixed on the setting grooves (28), wherein the iron cores (23) do not contact each other, so that an accommodating space is formed between any two of the iron cores (23) adjacent to each other (¶ [0036] lines 8-15 teach “inner end of each rotor core segment 23 is interlocked with a respective locking slot 28 of the hub 22” and “rotor core segments 23 and magnets 24 are alternately arranged in the circumferential direction of the rotor”. Fig. 6 exhibits rotor 23 not touching each other, as well as a space corresponding to the accommodating space that is occupied by magnet 24.),

    PNG
    media_image6.png
    733
    633
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    670
    646
    media_image7.png
    Greyscale

wherein each of the iron cores (23) has two opposite ends, and one of two ends of each of the iron cores (23) has a first convex portion that is in a shape of a dovetail, so that each of the iron cores (23) is connected to the corresponding setting groove (28) through the first convex portion thereof (¶ [0036] lines 4-9 teach “Each rotor core segment 23 comprises an inner end and an outer end”; “the inner end has a wedge shaped (dove tail) cross section corresponding to the wedge shaped cross section of the locking slots 28”; and “the inner end of each rotor core segment 23 is interlocked with a respective locking slot 28”; Fig. 6 exhibits dove tail shaped connection between rotor core segments 23 and hub 22.),

    PNG
    media_image8.png
    733
    633
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    670
    496
    media_image9.png
    Greyscale

and wherein two opposite sides of another one of the two ends of each the iron cores (23) have a baffle portion (29), respectively (¶ [0036] lines 11-13 teach “The outer end of each of the rotor core segment 23 comprises a pair of tongues 29 projecting from opposite sides thereof in the circumferential direction of the rotor”; Fig. 6 exhibits tongues 29 on opposite sides of rotor core segments 23.); and

    PNG
    media_image10.png
    733
    633
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    672
    496
    media_image11.png
    Greyscale

	a plurality of magnets (24) respectively disposed in the accommodating spaces, wherein in each of the accommodating spaces, the baffle portions (29) of two corresponding ones of the iron cores (23) adjacent to each other limit the movement of the magnet (24) (¶ [0036] lines 15-17 teach “Each magnet 24 is sandwiched between two adjacent rotor core segments 23 in the circumferential direction” corresponding to the location of the claimed accommodating spaces. ¶ [0036] lines 17-20 teach “each magnet 24 contacts…the hub 22 and…contacts with two adjacent tongues 29…to thereby position the magnet 24”, positioning the magnet corresponds to limiting the movement of the magnet. Fig. 6 exhibits magnets 24 between iron cores 23 and contained by hub 22 and tongues 29.); and
10) assembled on a peripheral portion of the motor rotor (20) (¶ [0034] lines 3-4 teach “a rotor rotatably disposed within the stator.” Fig. 1 exhibits stator 10 surrounding rotor shaft 21),

    PNG
    media_image17.png
    130
    661
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    739
    860
    media_image18.png
    Greyscale

and a plurality of wires (13) wound on the winding frames (12) (¶ [0034] line 6 teaches “windings 13 respectively wound on the teeth 12”; Fig. 2 exhibits windings 13 on teeth 12).

    PNG
    media_image19.png
    172
    527
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    745
    738
    media_image20.png
    Greyscale


	However, Wang teaches wherein the motor stator includes: a plurality of winding frames (1) each having an installed end (12) and an arranged end (11) that is opposite to the installed end (12), wherein each of the installed ends (12) has two opposite sides (Lines 189-191 teach “a hinged stator iron core…composed of twelve iron core units 1, and each iron core unit 1 includes an inner tooth portion 11 and an outer side. The yoke 12 of the two adjacent iron core units 1 is connected by a hinge structure”; Fig. 2 exhibits yoke portion 12 opposite to tooth portion 11), 

    PNG
    media_image21.png
    118
    772
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    255
    628
    media_image22.png
    Greyscale

one side of each of the installed ends (12) has a second convex portion (2), and the other one side of each of the installed ends (12) has a concave portion (3) that is configured to connect to the second convex portion (2), wherein in any two of the winding frames (1) adjacent to each other, the second convex portion (2) of one of the two winding frames (1) and the concave portion (3) of another one of the two winding frames (1) are engaged with each other (Lines 191-193 teach “two adjacent iron core units 1 is connected by a hinge structure. The hinge structure includes a hinge 2 and a hinge slot 3 matched with the hinge.” Fig. 3 exhibits hinge 2 and hinge slot 3 on opposite circumferential sides.), 

    PNG
    media_image23.png
    381
    1206
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    579
    630
    media_image24.png
    Greyscale

wherein any two of the arranged ends (11) of the winding frames (1) adjacent to each other are provided with a gap there-between, and the arranged end (11) of each of the winding frames (1) has an end surface facing the motor rotor (Lines 89-90 teach “the side close to the rotor shaft is taken as the inside”, therefore the “inner tooth portion 11” face the rotor (not shown). Line 239 teaches “A gap is formed between the teeth 11 of the core element 1 of the stator core.”; Fig. 1 exhibits gaps between core elements 1 at the inner tooth portions which face inward, the location of the rotor.).

    PNG
    media_image25.png
    86
    1194
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    52
    859
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    482
    637
    media_image27.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the stator taught by Zhao with the segmented core stator as taught by Wang.
	Doing so would allow for easier winding of the stator teeth during manufacture which causes higher integrity of the magnetic circuit (Wang ¶ [0018]). 

    PNG
    media_image28.png
    140
    1199
    media_image28.png
    Greyscale

	Zhao in view of Wang fails to teach wherein the end surface of each of the arranged ends has two semicircular grooves that are spaced apart from each other, and a diameter of each of the two semicircular grooves is equal to a distance of the gap, wherein the two semicircular grooves of each of the end surfaces are provided with a predetermined arc length there-between, and wherein each of the predetermined arc lengths is 1/3 of an arc length of each of the end surfaces, so that the arc length of each of the end surfaces is divided into three equal portions.
1315) that are spaced apart from each other (Lines 1377-1379 teach “one or two or more grooves 1315 may be formed” and “the groove 1315 may be formed in a semicircular shape”; Fig. 20 exhibits the location of grooves 1315, which may be formed in a semicircular shape.), 

    PNG
    media_image29.png
    138
    986
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    835
    1064
    media_image30.png
    Greyscale
 and a diameter of each of the two semicircular grooves (1315) is equal to a distance of the gap (Lines 1409-1411 teach “width W22 of the groove 1315 may be 0.85 to 1.1 1314 of the plurality of teeth 1312 and the other end of the protrusion 1314 of the other adjacent tooth 1312”),

    PNG
    media_image31.png
    103
    992
    media_image31.png
    Greyscale

wherein the two semicircular grooves (1315) of each of the end surfaces are provided with a predetermined arc length there-between (L21), and wherein each of the predetermined arc lengths is 1/3 of an arc length of each of the end surfaces, so that the arc length of each of the end surfaces is divided into three equal portions (Lines 1396-1400 teach “first distance L21 between the groove 1315” and “a second distance from one end of the protrusion 1314 to the groove 1315 (L22) may be the same” and “first distance L21 and the second distance L22 may be distances in the circumferential direction”. The distance between the two grooves being equal to the distance between the grooves and the end point of the protrusion corresponds to grooves dividing the end surface into equal, 1/3 arc length distances.).

    PNG
    media_image32.png
    178
    1018
    media_image32.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tooth surface of the stator structure taught by Zhao in view of Wang to include the semicircular, equally spaced grooves taught by Woo.
Doing so would reduce cogging torque of the motor, thus increasing efficiency (Woo line 1404-1405).

    PNG
    media_image33.png
    66
    999
    media_image33.png
    Greyscale

Regarding Claim 5, Zhao in view of Wang and Woo teaches the motor assembly according to claim 1 (see claim 1 above), wherein the motor rotor further includes two baffle sheets (25, 26) that are respectively disposed on two rim sides of the carrier (22), and the two baffle sheets (25, 26) are configured to limit the movement of the iron cores (23) and the magnets (24) (Zhao ¶ [0038] lines 1-2 teach “the covers 25 and 26 are integrally formed on the rotor core segments 23”. Integrally forming the hub 22 and covers 25 and 26 around core segments 23 will limit movement of the core segments relative to the shaft 21 and hub 22. ¶ [0049] lines 6-8 teach “stop plate 30…contacts the cover 26 for preventing the magnets 24 moving”).

    PNG
    media_image14.png
    171
    622
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    306
    618
    media_image15.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wang and Woo as applied to claim 1 above, and further in view of Nakamura et al. (DE 10201608983 A1, hereinafter referred to as Nakamura. All citations made in reference to attached machine translation.).
Regarding Claim 3, Zhao in view of Wang and Woo teaches the motor assembly according to claim 1 (see claim 1 above). 

However, Nakamura teaches wherein each of the protrusions has a groove, and a position of the groove corresponds to a position of the corresponding accommodating space, and wherein the magnets (33A, 33B) are respectively disposed in the grooves, and part of any one of the magnets (33A, 33B) is located in the corresponding accommodating space (Fig. 6 exhibits magnets 33A, 33B between cores 34N, 34S, which corresponds to the accommodating space. Magnets 33A, 33B are also exhibited within grooves between protrusions of the filling portion 35 which corresponds to the carrier.).

    PNG
    media_image34.png
    635
    615
    media_image34.png
    Greyscale


	Doing so would reduce the magnetic flux leakage from the radially inner side of the magnets, and increase the flux used to produce torque (Nakamura lines 297-302).

    PNG
    media_image35.png
    256
    1008
    media_image35.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wang and Woo as applied to claim 1 above, and further in view of Nakamura et al. (WO 2018124093 A1, hereinafter referred to as Nakamura II. All citations made in reference to attached machine translation.).
Regarding Claim 4, Zhao in view of Wang and Woo teaches the motor assembly according to claim 1 (see claim 1 above).
Zhao in view of Wang and Woo fails to teach wherein each of the magnets has a length along an axial direction of the mandrel, and the length of each of the magnets is equal to a distance of the corresponding accommodating space that is along the axial direction of the mandrel.
However, Nakamura II teaches wherein each of the magnets (32, 40) has a length along an axial direction of the mandrel, and the length of each of the magnets (32, 40) is equal to a distance of the corresponding accommodating space that is along 32, 40 generally corresponds to the axial length of the rotor”).

    PNG
    media_image36.png
    159
    734
    media_image36.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor assembly taught by Zhao in view of Wang and Woo to include magnets with axial lengths that match the axial length of the rotor.
Doing so would result in a higher utilization efficiency of the magnetic flux (Nakamura II, Pg. 9 lines 17-18, above.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wang and Woo as applied to claim 1 above, and further in view of Liu et al. (CN 108199548 A, hereinafter referred to as Liu. All citations made in reference to attached machine translation.).
Regarding Claim 6, Zhao in view of Wang and Woo teaches the motor assembly according to claim 1 (see claim 1 above).
Zhao in view of Wang and Woo fails to teach wherein the motor stator further includes a plurality of cooling colloids that respectively and completely cover the wires.
However, Liu teaches wherein the motor stator further includes a plurality of cooling colloids that respectively and completely cover the wires (Lines 137-140 teach 

    PNG
    media_image37.png
    252
    1004
    media_image37.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator taught by Zhao in view of Wang and Woo by using a method known in the art to protect stator windings as taught by Liu.
Doing so would increase anti-corrosion performance, prolong service life, and reduce cost of maintenance (Liu Lines 139-140).

    PNG
    media_image38.png
    252
    1004
    media_image38.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Nakamura et al. (DE 102016208983 A1, hereinafter referred to as Nakamura. All citations made in reference to attached machine translation.).

	Zhao fails to teach wherein each of the protrusions has a groove, and a position of the groove corresponds to a position of the corresponding accommodating space, and wherein the magnets are respectively disposed in the grooves, and part of any one of the magnets is located in the corresponding accommodating space.
	However, Nakamura teaches wherein each of the protrusions has a groove, and a position of the groove corresponds to a position of the corresponding accommodating space, and wherein the magnets (33A, 33B) are respectively disposed in the grooves, and part of any one of the magnets (33A, 33B) is located in the corresponding accommodating space (Fig. 6 exhibits magnets 33A, 33B between cores 34N, 34S, which corresponds to the accommodating space. Magnets 33A, 33B are also exhibited within grooves between protrusions of the filling portion 35 which corresponds to the carrier.).

    PNG
    media_image34.png
    635
    615
    media_image34.png
    Greyscale


	Doing so would reduce the magnetic flux leakage from the radially inner side of the magnets, and increase the flux used to produce torque (Nakamura lines 297-302).

    PNG
    media_image35.png
    256
    1008
    media_image35.png
    Greyscale


Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, Zhao, does not teach two of the baffle portions facing each other 108P002176US18have a predetermined distance within a range of 1 to 3 mm there-between, and each of the magnets has a width relative to a radial cross-section of the mandrel within a range of 2 to 8 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834